Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J), rendered April 15, 2002, convicting him of assault in the second degree and criminal pos*543session of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly allowed testimony regarding previous confrontations between the defendant and the complainant. The evidence was introduced as background material needed to complete the narrative (see People v George, 292 AD2d 541 [2002]; People v Howard, 285 AD2d 560 [2001]).
The defendant’s contention that the trial court erred in failing to deliver a limiting instruction regarding the defendant’s prior bad acts is unpreserved for appellate review as defense counsel did not request such an instruction or make an appropriate objection (see People v Jones, 182 AD2d 708, 709 [1992]). Ritter, J.E, Smith, Goldstein and H. Miller, JJ., concur.